Webb, Judge.
Appeal is made from an order granting a writ of possession to plaintiffs in their action under Code Ann. § 67-701 et seq. to foreclose a security interest in personal property. If the ambiguous order be considered in essence a grant of judgment on the pleadings or summary judgment, it is erroneous since defendant’s answer raises questions of fact which must be resolved; and if the order be considered as making such resolutions it is erroneous because no evidentiary hearing has been held, or, if held, it was ex parte, outside the record, and unauthorized by any known rule of procedure. Similarly, contentions of the parties dependent upon factual matters outside the record cannot be considered here. Maloy v. Dixon, 127 Ga. App. 151, 153 (1) (193 SE2d 19) (1972).

Judgment reversed.


Bell, C. J., and Banke, J., concur.